Order filed May 12, 2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00113-CV 
                                                    __________
 
                                  ALEITHIA
ARTEMIS, Appellant
 
                                                             V.
 
                              AUSTIN
STATE HOSPITAL, Appellee

 
                                   On Appeal from the 201st
District Court
                                                            Travis
County, Texas
                                           Trial
Court Cause No. D-1-GN-10-003955 

 
                                                                     O
R D E R
 
            Aleithia
Artemis has filed an appeal from an order of the trial court granting Austin
State Hospital’s plea to the jurisdiction.  Artemis, who is not represented by
counsel, has not provided this court with either a physical mailing address or
a telephone number, only an email address.  The clerk of this court notified
Artemis by email that our court was not set up for contact by email, that the
rules do not provide for such, and that that was the only email that would be
sent to her from this court.  The clerk suggested that Artemis use a post
office box and assured Artemis that this court would keep her address private. 
Artemis was instructed to furnish a mailing address, as opposed to an email
address, by May 11, 2011; she has not complied.  Consequently, we abate the
appeal.  
            Unrepresented
parties to an appeal are required by the Texas Rules of Appellate Procedure to
provide us with a mailing address and phone number.  Tex. R. App. P. 9.1(b), 32.1(a)(2).  Artemis has thus far
failed to comply with these rules.  At this point, we have decided to abate the
appeal until Artemis provides this court with a mailing address.  However,
should Artemis continue to fail to comply with the rules and the instruction of
this court to provide a mailing address, this appeal may be dismissed pursuant
to Tex. R. App. P. 42.3(c). 
 
 
                                                                                    PER
CURIAM
 
May 12, 2011
Panel[1]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[2]
 




[1]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[2]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.